Case 1:19-cv-00331-LO-MSN Document 141 Filed 02/18/21 Page 1 of 17 PageID# 1946




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

 RICARDO R. GARCIA, DUANE K. GLOVER,                   )   CASE NO.: 1:19-cv-00331-LO-MSN
 PAUL E. JACOBSON, GAETANO CALISE,                     )
 MYKHAYLO I. HOLOVATYUK, BRIAN                         )
 GARCIA, PAUL THOMSON, and DAVID                       )
 HARTMAN, on behalf of themselves and all              )
 others similarly situated,                            )
                                                       )
         Plaintiffs,                                   )
                                                       )
 v.                                                    )
                                                       )
 VOLKSWAGEN GROUP OF AMERICA, INC.                     )
 a/k/a AUDI OF AMERICA, INC., and                      )
 VOLKSWAGEN AKTIENGESELLSCHAFT,                        )
                                                       )
                        Defendants.                    )

      PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
         DEFENDANT VOLKSWAGEN GROUP OF AMERICA, INC.’S DISCOVERY
              RESPONSES AND DOCUMENT PRODUCTION--REDACTED

         Plaintiffs Ricardo R. Garcia et al. respectfully submit this memorandum of law in support

 of their Motion to Compel Defendant Volkswagen Group of America, Inc.’s (“VWGOA’s”)

 Discovery Responses and Document Production, and state in support thereof as follows.

                                         INTRODUCTION

         Plaintiffs allege in this nationwide and multiple-state class action that Defendants

 VWGOA and Volkswagen Aktiengesellschaft (VWAG) engaged in a scheme to defraud

 consumers by selling them pre-production (also known as “zero-series”) vehicles that could not

 lawfully be sold in the United States, while falsely certifying their compliance with all Federal

 Motor Vehicle Safety Standards (“FMVSS”) and also misrepresenting the vehicles’ ownership,

 driving, component readiness and mileage histories in violation of federal and state consumer
Case 1:19-cv-00331-LO-MSN Document 141 Filed 02/18/21 Page 2 of 17 PageID# 1947




 protection statutes and state common law. See Second Amended Class Action Complaint

 (“2AC”) (Dkt. 101-1), ¶¶ 1-8 (Introduction); ¶¶ 117-377 (Claims for Relief).

        This motion concerns Plaintiffs’ discovery requests related to the merits of their claims

 and class certification under Fed. R. Civ. P. 23 to which Defendant VWGOA has refused, after

 exchanges of extensive correspondence and numerous meet and confer discussions to provide

 responsive documents and/or answers. Plaintiffs’ discovery requests to which VWGOA is

 refusing to provide responses are grouped as follows:

       (1) Three document search strings involving terms that are clearly relevant to
        Plaintiffs’ claims as demonstrated by their repeated use throughout the 2AC;

       (2) 23 document custodian searches for persons with relevant knowledge, which
        VWGOA opposes on based on alleged volume and duplication;

       (3) Documentation of correspondence between Defendants and putative Class
        members in which Defendants have obtained releases of Class members’ claims
        in this action; and

       (4) Interrogatories to which VWGOA has refused to provide any response on the
        ground that each Plaintiff is permitted only a small fraction of the number of
        interrogatories provided under Fed. R. Civ. P. 33 and in this Court’s Order.

 Each of these disputes involves highly important discovery related to Plaintiffs’ class claims

 and/or to their motion for class certification.

        Despite the clear and obvious relevance of this discovery, Defendants have refused to

 provide responses based upon unsubstantiated assertions of undue burden, a constrained view of

 relevancy with respect to class certification and communications interfering with Class

 members’ claims and the Court’s oversight of this action, and a reading of the Rule and Order

 concerning the number of interrogatories each party may serve that is contrary to their plain

 language. Since none of Defendants’ grounds for resisting the discovery at issue has factual or

 legal merit as set forth herein, Plaintiffs’ motion to compel should be granted.



                                                   2
Case 1:19-cv-00331-LO-MSN Document 141 Filed 02/18/21 Page 3 of 17 PageID# 1948




                                       LEGAL STANDARD

        “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

 party’s claim or defense and proportional to the needs of the case, considering the importance of

 the issues at stake in the action, the amount in controversy, and parties’ relative access to

 relevant information, the parties’ resources, the importance of the discovery in resolving the

 issue, and whether the burden or expense of the proposed discovery outweighs its likely benefit.”

 Fed. R. Civ. P. 26(b)(1). Moreover, “[i]nformation within this scope of discovery need not be

 admissible to be discoverable.” Id.

        Rule 26 provides a “broad scope of discovery.” CSS, Inc. v. Herrington, No. 2:16-cv-

 01762, 2018 WL 7131556, at *2 (S.D. W. Va. Jan. 9, 2018). Moreover, “[t]he rules of

 discovery, including Rule 26, are to be given a broad and liberal construction.” Bethel v. City of

 Norfolk, No. 2:15-cv-501, 2017 WL 2874686, at *3 (E.D. Va. Jan. 13, 2017).

        When a party objects to discovery of relevant information on grounds of allegedly undue

 burden or lack of proportionality, “[t]he objecting party carries the burden of proving that the

 challenged discovery production should not be permitted.” Minke v. Page Cty., Va., No. 5:18-

 cv-82, 2019 WL 922249, at *2 (W.D. Va. Feb. 25, 2019) (internal quotation marks and citation

 omitted); see also Fed. R. Civ. P. 26 advisory committee’s note to 2015 amendments (Rule

 26(b)(1) “does not place on the party seeking discovery the burden of addressing all

 proportionality considerations. Nor is the [2015 Amendment] change intended to permit the

 opposing party to refuse discovery simply by making a boilerplate objection that it is not

 proportional. The parties and the court have a collective responsibility to consider the

 proportionality of all discovery and consider it in resolving discovery disputes.”).




                                                   3
Case 1:19-cv-00331-LO-MSN Document 141 Filed 02/18/21 Page 4 of 17 PageID# 1949




                                      LEGAL ARGUMENT

        A.      Plaintiffs’ Search-Term Strings Seek Clearly Relevant Information that
                VWGOA Should Be Compelled to Produce.

        There are three search-term strings out of 42 originally proposed by Plaintiffs where

 VWGOA’s refusal to perform either complete or any searches at all will result in Plaintiffs being

 deprived of what is very likely to be highly relevant information. Plaintiffs proposed these

 search-term strings on November 3 and November 19, 2020; VWGOA provided responses on

 December 19, 2020; the parties addressed these requests in meet and confer discussions on

 December 14, 2020 and February 2, 2021; and the parties exchanged subsequent proposals, but

 were unable to reach agreement. See Declaration of Michael J. Melkersen, Esq. in Support of

 Plaintiffs’ Motion to Compel (“Melkersen Decl.”), ¶¶ 4, 13 and Ex’s A-C (November 3, 2020

 letter; February 10 and February 17, 2021 charts).

        First, Plaintiffs asked VWGOA to perform the following term search concerning subject

 Class vehicles and federal safety standards:

        (0-series or 0series or “0 series” or “zero series” or “zero-series” or pre-series or
        preseries or “pre series” or preproduction or “pre production” pre-production or
        “early production”) AND (“Federal Safety Standards” or FSS or “Federal Motor
        Vehicle Safety Standards” or FMVSS)

 Melkersen Decl., Ex. B at Search String 11_5. This search would produce 1,502 unique

 document hits. See id. VWGOA responded, however, by limiting the proposed search to

 documents where terms from the two sets appear within 40 words of each other, which would

 produce only 53 unique document hits. Melkersen Decl., Ex. C at Search String 11_5.

 Plaintiffs’ broader search is appropriate because both the sale of pre-production vehicles and

 representations concerning their compliance with the FMVSS are central to many of Plaintiffs’

 claims. See, e.g. 2AC (Dkt. 104), ¶¶ 2, 37-40, 100, 149-50 (breach of contract), 154 (unjust




                                                  4
Case 1:19-cv-00331-LO-MSN Document 141 Filed 02/18/21 Page 5 of 17 PageID# 1950




 enrichment), 164-65 (consumer protection statute), 181 (implied warranty), 187-88 (express

 warranty). Moreover, discovery to date confirms that

                                          See Melkersen Aff., Ex. P (VWAG internal audit report,

 10/21/2016                                                                        ). While many of

 these sales occurred outside of the United States, Plaintiffs discovery to date indicates that a

 substantial number of these cars were imported in the United States and sold to U.S. consumers.

 VWGOA’s attempted limitation would likely exclude relevant documents where reference to the

 vehicles’ series status and to their safety standards compliance are made separately, but

 nonetheless may be related.

        Second, Plaintiffs asked VWGOA to perform the following term search concerning

 unlawfully-sold Class vehicles and one of Volkswagen’s foreign production facilities:

        ((modif* w/5 vehicle*) and Puebla)

 Melkersen Decl., Ex. B at Search String 17. This search would produce 829 unique document

 hits. See id. VWGOA responded by omitting this string from its searches altogether. See

 Melkersen Decl., Ex. C. Plaintiffs’ search is appropriate because vehicle modification is one of

 the bases for Plaintiffs’ allegation that certain Class vehicles could not be certified safety

 standards-compliant and therefore could not legally be sold in the United States. See, e.g., 2AC,

 ¶¶ 36, 43, 89, 99, 100. Likewise, Volkswagen’s Puebla, Mexico facility is relevant because it

 was one of several at which illegally-sold Class vehicles were manufactured and from which

 they were imported into the United States, and because this facility pioneered Volkswagen’s

 techniques used to facilitate the unlawful sale of these vehicles. See 2AC, ¶¶ 26, 87. VWGOA

 has no permissible grounds for refusing to perform this search and produce these documents.




                                                   5
Case 1:19-cv-00331-LO-MSN Document 141 Filed 02/18/21 Page 6 of 17 PageID# 1951




        Third, Plaintiffs asked VWGOA to perform the following term search concerning Class

 vehicles that were subject to a September 2020 U.S. National Highway Traffic Safety

 Administration (“NHTSA”) recall:

        20V-561 or 20V561 or 01E9

 Melkersen Decl., Ex. B at Search String 29. This search would produce 48 unique document

 hits. See id. VWGOA responded by omitting this string from its searches altogether. See

 Melkersen Decl., Ex. C. This omission is inappropriate. Plaintiffs’ class claims cover recalled

 vehicles. See 2AC, ¶ 105(b), (g). Moreover, NHTSA Recall 20V561 covers “internal use

 vehicles” that “were sold without confirmation that they were built to Volkswagen’s series

 production standards and applicable regulatory requirements,” including that “documentation

 about their build status may be incomplete or could not be verified.” Melkersen Decl., Ex. D

 (NHTSA 20561 Recall Report). These are Class vehicles at least in part. See 2AC, ¶ 105(d),

 (e)



                                      VWGOA thus has no permissible grounds for refusing to

 produce documents referencing this recall just because the recall itself is not specifically

 identified in the Second Amended Complaint since this recall all-but certainly covers Class

 Vehicles (and may, in fact, have been instigated by this action).

        Based on the foregoing, the Court should order Defendant VWGOA to perform searches

 and produce documents in accordance with Plaintiffs’ requests 11_5, 17, and 29.

        B.      Plaintiffs’ Proposed Documents Custodians Will Likely Lead to Production
                of Relevant Evidence.

        Plaintiffs also have identified 23 persons or positions affiliated with VWGOA and

 connected to relevant subject matter as custodians for production of documents, but whose



                                                   6
Case 1:19-cv-00331-LO-MSN Document 141 Filed 02/18/21 Page 7 of 17 PageID# 1952




 records VWGOA refuses to search. Plaintiffs requested designation of most of these and other

 custodians on November 3, 2020. See Melkersen Decl., Ex. A (11/3/20 letter). Defendant

 VWGOA responded on November 25, 2020, agreeing to designate other persons as document

 custodians, but declining to designate any of the then-requested persons now at issue. See

 Melkersen Decl., Ex. E (11/25/20 Han letter). Plaintiffs responded on December 8, 2020, setting

 forth the names or positions of the 23 persons now at issue and the reasons their designation as

 custodians is expected to produce relevant documents. See Melkersen Decl., Ex. F (12/8/20

 email). The parties addressed these requests in meet and confer discussions on December 14,

 2020 and February 2, 2021. See Melkersen Decl., ¶¶ 4, 13.

        The VWGOA employees and/or positions that Plaintiffs request be ordered to be

 designated as document custodians are:

           David Mayer—VWGOA Customs Manager; importation of pre-production
            vehicles; participated in internal investigation of pre-production vehicle sales;
           Kathryn Joiner—VWGOA Customs Specialist; same;
           Executive Board Members who signed Project Appropriations
            Requests—involved in discussions of legality of pre-production vehicle sales;
           Michael Horn—same, including discussion of budget impact of not making
            pre-production vehicle sales, and of untimely availability of component parts
            and design changes impacting safety rating of vehicles and legality of selling
            those cars;
           Hardy Brennecke—involved in discussions of legality of pre-production
            vehicle sales;
           Rainer Michel—same;
           Hendrik Muth—same;
           Joerg Sommer—same;
           Kai Ly—involved in discussion with VWGoA quality department about
            definitions pertaining to which vehicles could not legally be sold, and
            accuracy of VW’s inventory valuations given that assessment;
           Andrew D’haenens—VWGOA quality department; prepared presentation
            addressing legality of sale of at-issue vehicles;
           Patrick Mayer—involved in discussion of Puebla facility approach to
            reselling early production vehicles;
           Clark Campbell—same;




                                                  7
Case 1:19-cv-00331-LO-MSN Document 141 Filed 02/18/21 Page 8 of 17 PageID# 1953




           Edward Stutzman—VWGOA Audit Department; investigated pre-
            production vehicle sales and vehicle documentation of saleability of a portion
            of the Class vehicles;
           Other Internal Audit Department Employees (e.g. Kleber Dias, head of
            VWGOA Internal Auditing); same
           Product Safety Committee—persons who communicated with Internal Audit
            Department persons above;
           Walter Keith Hammock—Conformity of Production Coordinator; successor
            in this position to Chi-han Chen, who is alleged to have been directed by
            VWAG executives to sell Zero-Series cars; see 2AC, ¶¶ 100-101;
           Custodian for Plaintiffs’ RFP # 21--Carfax Price Calculator;
           Custodian for Plaintiffs’ RFP # 41, 46—mileage timing and impact of
            classification of vehicle as new or used;
           Custodian for Plaintiffs’ RFP # 57—putting vehicles in E-Tag before resale;
           Custodian for Plaintiffs’ RFP #64—post-manufacture alterations to
            vehicles;
           Custodian for Plaintiffs’ RFP # 78—discussion of disclosure of pre-sale
            vehicle use;
           Custodian for Plaintiffs’ RFP # 89—safety impacts of differences between
            pre-production and series production vehicles;
           Custodian for Plaintiffs’ RFP # 99—“daily data feed” referenced by
            CarFax.

 See Melkersen Decl., Ex. F (Melkersen to Han email, 12/8/20); Ex. G (Melkersen to Han email,

 2/3/21).

        VWGOA responded after both meet and confer discussions by declining to designate any

 of these persons or positions as document custodians not on relevancy grounds, but on grounds

 of alleged burden and duplication. See Melkersen Decl., Ex. H (Han letter, 12/18/20) at 1

 (“VWGoA has proposed not only a more than reasonable number of custodians, but also a set of

 custodians whose responsibilities and positions encompass the scope of your requests for

 production to VWGoA.”); Ex. I (Han email, 2/5/21) (“Request for additional VWGoA

 custodians; As stated in my letter of December 18, 2020, we have proposed a more than

 reasonable number of custodians, which are sufficient to cover the scope of requests for

 production to VWGoA and thus will not agree to additional custodians.”).




                                                 8
Case 1:19-cv-00331-LO-MSN Document 141 Filed 02/18/21 Page 9 of 17 PageID# 1954




        For much the same reasons that Plaintiffs’ disputed search-term strings are likely to lead

 to discovery of relevant information, so too are its proposed document custodians.

        Indeed, VWGOA has not disputed this. Instead, it argues only that it has proposed “a

 more than reasonable number of custodians” and that mostly unspecified other custodians may

 result in production of documents on the same subject matters. This is precisely the type of

 “boilerplate objection” on proportionality that Rule 26 is not intended to permit. See Fed. R.

 Civ. P. 26 advisory committee’s note to 2015 amendments (Rule 26(b)(1); see also Minke, supra,

 2019 WL 922249, at *2 (“The objecting party carries the burden of proving that the challenged

 discovery production should not be permitted.”); Stone v. Trump, 453 F. Supp. 3d 758, 766 (D.

 Md. 2020) (“Restoring the proportionality calculation to Rule 26(b)(1) did not change the

 existing responsibilities of the court and the parties to consider proportionality, and the change

 does not place on the party seeking discovery the burden of addressing all proportional

 considerations.”) (internal quotation marks and citation omitted).

        Since Plaintiffs have proposed document custodians with knowledge of and involvement

 in relevant subject matter, which is not disputed, the Court should reject VWGOA’s boilerplate

 objections to this discovery on grounds of alleged disproportionality and duplication and should

 order VWGOA to make the requested designations and produce the requested documents.

        C.      VWGOA Should Be Ordered to Produce its Communications with Putative
                Class Members Addressing Their Claims in this Action.

        VWGOA appears to admit that it has communicated with and obtained releases of claims

 from over 300 putative Class members during the pendency of this action. It has produced a

 spreadsheet identifying by Vehicle Identification Number (VIN) at least 345 putative Class

 members whom it lists as having “Accepted Buyback or Settlement.” Melkersen Decl., Ex. J

 (Exhibit A to Amended and Supplemental Responses and Objections to R. Garcia’s First Set of



                                                  9
Case 1:19-cv-00331-LO-MSN Document 141 Filed 02/18/21 Page 10 of 17 PageID# 1955




  Interrogatories). It also has produced a “General Release” template containing a provision




                                                         Melkersen Decl., Ex. K (General Release

  template, VWGoA-Garcia_00461809), ¶ 2 (emphasis added). It also has produced an

  “agreement letter” template stating in relevant part that




                                                    Melkersen Decl., Ex. L (Repurchase Letter

  template, VWGoA-Garcia_00461813) (emphasis added). VWGOA has not, however, produced

  any actual agreements or correspondence with putative Class members.

         Based on the foregoing, Plaintiffs asked VWGOA to produce all settlement agreements

  with putative Class members and correspondence related to these agreements. See Melkersen

  Decl., Ex. M (12/21/20 email request); Ex. N (1/14/21 follow-up email request). The parties

  held a meet-and-confer discussion on this request, in which Plaintiffs agreed at that time that

  they would consider accepting production of agreements and letters with putative Class

  members’ identifying information redacted, on February 2, 2021. See Melkersen Decl., ¶ 13 and

  Ex. I. VWGOA, however, rejected this as a possible compromise and has refused to produce any

  of its actual agreements or related communications with putative Class members. See Melkersen

  Decl., Ex. I (Han 2/5/21 email) (“Request for redacted settlement correspondence and executed

  agreements. We decline to provide those documents for the reasons we previously explained.”).

         The Court should compel VWGOA to produce these putative Class member executed

  settlement and release agreements and related correspondence. These are highly relevant both to




                                                   10
Case 1:19-cv-00331-LO-MSN Document 141 Filed 02/18/21 Page 11 of 17 PageID# 1956




  Plaintiffs’ motion for class certification and to this Court’s effective oversight over this putative

  class action. Rule 23 provides in relevant part that:

         In conducting an action under this rule, the court may issue orders that . . .
         require—to protect class members and fairly conduct the action—giving
         appropriate notice to some or all class members of . . . any step in the action; . . .
         impose conditions on the representative parties or on intervenors; . . . or deal with
         similar procedural matters.

  Fed. R. Civ. P. 23(d)(1)(B)(i), (C), and (E).

         The Supreme Court has held based on these provisions and a court’s general authority

  over a class action case that, “[b]ecause of the potential for abuse, a district court has both the

  duty and the broad authority to exercise control over a class action and to enter appropriate

  orders governing the conduct of counsel and the parties.” Gulf Oil Co. v. Bernard, 452 U.S. 89,

  100 (1981). This includes the authority to enter “an order limiting communications between

  parties and potential class members . . . .” Id. at 101; see also Manual for Complex Litigation,

  Fourth (Fed. Jud. Ctr. 2004), § 21.12 at 247-48 (“Rule 23(d) authorizes the court to regulate

  communications with potential class members, even before certification.”); id. at 248 (Direct

  communications with class members . . . can lead to abuse. For example, defendants might

  attempt to obtain releases from class members without informing them that a proposed class

  action complaint has been filed.”) (emphasis added).

         Courts in the Fourth Circuit have held that such communications can threaten abuse and

  may be restricted by the court. See, e.g., Ross v. Wolf Fire Prot., Inc., 799 F. Supp. 2d 518, 526

  (D. Md. 2011) (“[C]ourts have required that before a protective order issue, the moving party

  show that (1) a particular form of communication has occurred or is threatened, and (2) the

  particular form of communication is abusive in that it threatens the proper functioning of the

  litigation.”) (internal quotation marks and citations omitted); see also Randolph v. PowerComm




                                                    11
Case 1:19-cv-00331-LO-MSN Document 141 Filed 02/18/21 Page 12 of 17 PageID# 1957




  Constr., Inc., 41 F. Supp. 3d 461, 465 (D. Md. 2014) (same; quoting Ross); Weckesser v. Knight

  Enterprises S.E., LLC, 392 F. Supp. 3d 631, 634 (D.S.C. 2019) (same); Adair v. EQT Prod. Co.,

  2011 WL 4501048, at *5 (W.D. Va. Sept. 28, 2011) (same). In such circumstances, courts have

  ordered various remedies for the defendant’s abuse, including prohibition of future misleading

  communications, Ross, 799 F. Supp. 2d at 527; issuance of corrective notices, Randolph, 41 F.

  Supp. 3d at 469; or even invalidating class members’ releases already obtained, see County of

  Santa Clara v. Astra USA, Inc., 2010 WL 2724512, at *6 (N.D. Cal. July 8, 2010).

         Here, VWGOA admits it has obtained releases of claims of over 300 putative Class

  members, Melkersen Decl., Ex. J (spreadsheet listing 345 Class VIN’s), and claims to be doing

  so through agreements and communications that                                 See Melkersen Decl.,

  Ex’s K-L (General Release template; Repurchase Letter template). But it refuses to produce any

  executed agreements or actual letters sent so that Plaintiffs, Court-appointed Interim Class

  Counsel, and the Court can assess whether the actual communications made are abusive or

  permissible. See Fed. R. Civ. P. 23(g)(3) (“The court may designate interim counsel to act on

  behalf of a putative class before determining whether to certify the action as a class action.”).

         Moreover, even the form-template documents VWGOA has produced raise red flags for

  abuse. The Repurchase Letter template states that



                                                        Melkersen Decl., Ex. L (Repurchase Letter

  template) (emphasis added), as though




                                                   12
Case 1:19-cv-00331-LO-MSN Document 141 Filed 02/18/21 Page 13 of 17 PageID# 1958




         As a first step, the Court should order VWGOA to produce to Plaintiffs all executed

  release agreements with putative Class members and all accompanying communications.

  Plaintiffs’ motion to compel production of these documents thus should be granted.

         D.      The Court Should Order VWGOA to Provide Answers to Plaintiff Glover’s
                 First Set of Interrogatories.

         Finally, the Court also should order VWGOA to provide answers to Plaintiff Duane K.

  Glover’s First Set of Interrogatories. Plaintiff Glover served this set of 11 interrogatories on

  December 8, 2020. VWGOA responded on January 7, 2021. See Melkersen Decl., Ex. O

  (Responses and Objections). These interrogatories seek basic but critical information about the

  Class vehicles pertaining to Class members’ damages and other monetary relief. See, e.g., id. at

  Interrogatory No. 3 (“Identify data or Documents sufficient to show the average revenue per

  CPO certification recognized by you and/or Volkswagen for each calendar year from 2007

  through the present.”); Interrogatory No. 11 (“For each Class Vehicle, state the amount for which

  such vehicle was first sold by your dealer as a CPO car, itemize all other charges relating to the

  sale (i.e. tax/title/fees etc.), and identify each Buyer’s Order that memorializes each such sale.”).

  VWGOA responded to each interrogatory by stating:

         VWGOA will not respond to Interrogatory No. [#] because it exceeds the Court’s
         limitation against ‘more than thirty (30) written interrogatories, including parts
         and subparts, without leave of court.’ See Order, ECF No. 119 (August 10, 2020)
         VWGoA is willing to meet and confer with Plaintiffs regarding the application of
         the numerical limit on written interrogatories to the parties in this Action.

  Id., Responses to Interrogatories No. 1-11. These non-responses are based on the fact that a

  different Plaintiff, Ricardo Garcia, previously had served his own set of interrogatories on

  VWGOA, which VWGOA contends must be counted together and cumulatively with Plaintiff

  Glover’s. The parties met and conferred on this issue on February 2, 2021, but despite that




                                                   13
Case 1:19-cv-00331-LO-MSN Document 141 Filed 02/18/21 Page 14 of 17 PageID# 1959




  meeting, and follow-up correspondence about the matter thereafter, the parties have been unable

  to reach agreement. See Melkersen Decl., ¶ 13 and Ex. I.

         The Court should order VWGOA to respond to Plaintiff Glover’s interrogatories. The

  federal rules clearly provide for each party to an action to serve up to 25 interrogatories on any

  other party. See Fed. R. Civ. P. 33(a)(1) (“Unless otherwise stipulated or ordered by the court, a

  party may serve on any other party no more than 25 written interrogatories . . . .”) (emphasis

  added). This Court’s Order increased the limit to 30, and did so using the same party-based

  language as in Rule 33. See Order (Dkt. 119, filed 8/10/20) (“A party . . . may not serve on any

  other party more than thirty (30) interrogatories . . . .”) (emphasis added). Plaintiff Glover’s 11

  interrogatories thus are well within the limits set by Rule 33 and the Court.

         Courts addressing Rule 33 have held that its language should be construed literally to

  afford each party to an action the right to serve up to 25 interrogatories on each opposing party.

  See, e.g., Trevino v. ACB Am., Inc., 232 F.R.D. 612, 614 (N.D. Cal. 2006) (“According to the

  Federal Rules, each plaintiff may serve each defendant with 25 interrogatories.”) (emphasis in

  original); St. Paul Fire and Marine Ins. Co. v. Birch, Stewart, Kolasch & Birch, LLP, 217 F.R.D.

  288, 289 (D. Mass. 2003) (“Under the plain terms of Rule 33(a), each defendant could, without

  leave of court, serve 25 interrogatories on the plaintiff.”).

         Although other courts outside of this district have adopted a more limited approach

  applying a “per-side” limitation, see, e.g., Laws v. Stevens Transp., Inc., 2013 U.S. Dist. LEXIS

  32221, at *4 (S.D. Ohio March 8, 2013), even those courts will permit additional interrogatories

  per side where there is no showing of undue prejudice to the receiving parties. See id. at *5 (“[I]t

  does not appear that defendants will be unduly burdened by having to answer these particular

  interrogatories. Consequently, the Court, in its discretion, will deny defendants’ motion to strike




                                                    14
Case 1:19-cv-00331-LO-MSN Document 141 Filed 02/18/21 Page 15 of 17 PageID# 1960




  the interrogatories of Chandra Laws on the ground that they exceed the maximum allowable

  number under Fed. R. Civ. P. 33(a).”).

         Here, the Court should rely on the plain language of both Rule 33(a) and its own Order

  and on the absence of prejudice to VWGOA in requiring it to answer Plaintiff Glover’s 11

  interrogatories. In refusing to provide substantive responses, VWGOA did not demonstrate or

  even allege any prejudice from being required to answer. Instead, it simply relied upon

  incomplete language it quoted from the Court’s Order, while leaving out the Court’s per-party

  language set forth in that Order. Since Plaintiff Glover’s interrogatories are permissible under

  Rule 33 and the Court’s Order, and since VWGOA does not and cannot show prejudice in

  having to respond, Plaintiffs’ motion to compel should be granted.

                                           CONCLUSION

         For all of the reasons set forth herein, Plaintiffs’ motion to compel should be granted.




                            [Signature block appears on following page]




                                                  15
Case 1:19-cv-00331-LO-MSN Document 141 Filed 02/18/21 Page 16 of 17 PageID# 1961




  Dated:     February 18, 2021

                                     Respectfully submitted,

                                     /s/ Michael J. Melkersen
                                     Michael J. Melkersen, Esq.
                                     5 Surfside Road – Palmas Del Mar
                                     Humacao, Puerto Rico 00791
                                     Telephone:     540.435.2375
                                     Facsimile:     540.740.8851
                                     Email:         mike@mlawpc.com

                                     Nathan D. Finch, Esq.
                                     Joseph F. Rice, Esq. (Admitted Pro Hac Vice)
                                     Kevin R. Dean, Esq. (Admitted Pro Hac Vice)
                                     MOTLEY RICE LLC
                                     28 Bridgeside Boulevard
                                     Mount Pleasant, South Carolina 29464
                                     Telephone:     843.216.9000
                                     Facsimile:     843.216.9440
                                     Email:         nfinch@motleyrice.com
                                                    jrice@motleyrice.com
                                                    kdean@motleyrice.com

                                     Attorneys for Plaintiffs and Interim Class Counsel




                                       16
Case 1:19-cv-00331-LO-MSN Document 141 Filed 02/18/21 Page 17 of 17 PageID# 1962




                                    CERTIFICATE OF SERVICE


           I, Michael J. Melkersen, hereby certify that on this date I served a true and correct copy

  of the foregoing Memorandum of Law in Support of Motion to Compel upon counsel of record

  for Defendants by filing via the Court’s Electronic Case Filing (ECF) system.

  Dated:          February 18, 2021

                                                         /s/ Michael J. Melkersen
                                                         Michael J. Melkersen




                                                    17
